DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been modified to meet the newly recited details and this action is made final.
In particular, starting at the bottom of page 6, Applicant “submits that the disclosure of the references of record are completely different than the features recited in amendment independent claim 1.  However, as can be seen by the continued reliance on the base reference to Lin ‘322, the claim language is not specific enough to highlight how the present invention is “completely different” from the prior art.  
Applicant argues on page 7, that the sliding sleeves 55 of Lin ‘322 “fail to respectively disclose the claimed ‘guide member’ and ‘guide elements’ recited in amended independent claim 1 (at least because the portions of the LIN I guiding rods 13 that slide within the LIN I sliding sleeves 55 are straight, i.e., not curved.”  However, the guide rods 13 of Lin ‘322 are curved in their cross sectional shape and are thus curved at every plane perpendicular to a length of each of elements 13.  It is noted here that the claim does not limit how the guiding rods are curved. 
On page 9, Applicant argues that “[i]t is therefore impossible for the LIN I sliding sleeves 55 to guide any curved portion of the LIN I guiding rods 13.”  However, base on the curvature provided by the round cylindrical tubing of element 13 providing curved portions along an entire length of the guide member, sliding movement of the sleeves 55 along any portion of elements 13 provides guided sliding of guide element 55 along curved portions of the guide member 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0035322) in view of Lin (US 9402479).
Lin ‘322 shows and discloses a seating furniture with a chassis that includes a seat surface frame, armrests, a backrest pivotally supported on the armrests, a translation mechanism and a drive mechanism 9 that is below the lateral sides of the seat surface frame, as shown in Figures 6-8, but lacks the specifics of locating the translation mechanism and drive mechanism such that the drive mechanism is connected to the backrest frame by the translation mechanism in order to cause a pivoting movement of the backrest frame about a pivot axis of the backrest to the armrests such that the seat surface frame is moved translationally.
On the other hand, Lin ‘479 shows a similar seating furniture with a similar chassis, and further shows a translation mechanism and a drive mechanism 34 and its associated translation mechanism disposed between and interconnecting the seat surface frame and the backrest frame, as shown in Figures 1-6. 
It would have been obvious to change the location of the translation and drive mechanisms to that shown by Lin ‘479 instead of that shown by Lin ‘322 because doing so would have provided the advantage of a lower profile arrangement of the drive mechanism, and it would have been an obvious to have swapped the ends of the drive and translation mechanisms because it has been established that a reversal of parts in this way is obvious when the reversal functions equally well, which is the case here.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seating furniture chassis, comprising: 
a seat surface frame (4, Figure 1 of Lin ‘322) having a first lateral edge region; 
first and second armrests (Two instances of element 14, Figure 1 of Lin ‘322) with respective first and second pivot points defining a pivot axis (at 12 and similarly on rear of other instance of armrest 14 of Lin ‘322); 
a backrest frame (2 and 3 of Lin ‘322) connected to the first and second pivot points (via connecting frame portion 3 of Lin ‘322) and pivotable about the pivot axis, and connected to the seat surface frame below the first and second pivot points (at 41 of Lin ‘322) ; 
a translation mechanism (telescopic rod 9, as shown in Figures 6-8 of Lin ‘322); 
a drive mechanism (comprising motor that drives the translation mechanism, as disclosed in paragraph 0039 of Lin ‘322) that is arranged below a first lateral edge region of the seat surface frame, connected to the backrest frame by the translation mechanism, and configured to trigger a translation of the translation mechanism to cause a pivoting movement of the backrest frame about the pivot axis such that the seat surface frame is moved translationally (in accordance with the statement of obviousness set forth above); 
guide members (13 of Lin ‘322) that include curved portions (the round cross sectional shape of guide members 13 thus provide curved portions along an entire length of elements 13 of Lin ‘322) and are arranged below the first and second armrests (as shown in Figures 1-5 of Lin ‘322); and 
guide elements (55 of Lin ‘322) that are guided in the curved portions of the guide members and guide the seat surface frame during the translation of the translation mechanism (as shown in Figures 4-5 and 7-8 of Lin ‘322).

4. The seating furniture chassis of claim 1, wherein the guide members are curved forward upward (as shown in Figures 2-6 of Lin ‘322).

5. The seating furniture chassis of claim 1, wherein the guide elements are arranged next to a front region of the seat surface frame (where the front region is interpreted as a front half of the seat surface frame 4, see Figures 2-6 of Lin ‘322).

7. The seating furniture chassis of claim 1, wherein the translation mechanism is fastened to a lower end of the backrest frame (as shown by the location of the drive and translation mechanisms 34 in Figures 1-3 of Lin ‘479, as applied in the combination with Lin ‘322).

8. The seating furniture chassis of claim 1. wherein the seat surface frame is fastened on the backrest frame between the translation mechanism and the first and second pivot points (as shown by the location of the drive and translation mechanisms 34 in Figures 1-3 of Lin ‘479, as applied in the combination with Lin ‘322).

9. The seating furniture chassis of claim 1, wherein the translation mechanism comprises a threaded rod (where the drive and translation mechanisms 9 of Lin ‘322 is disclosed in paragraph 0039 as being a telescopic rod that can be driven by a motor, which broad description includes linear drives that have threaded rods forming the translation mechanism).

10. The seating furniture chassis of claim 1, wherein the first and second pivot points are arranged on the pivot axis (Figures 1-6 of Lin ‘322).

11. The seating furniture chassis of claim 1, wherein the drive mechanism is arranged below a rear region of the seat surface frame (as shown in Figures 6-8, where element 9 is below and centered relative to the seat surface frame 4 of Lin ‘322).

12. The seating furniture chassis of claim 1, wherein the drive mechanism is connected to a bracket (45, as shown in Figures 6-8 of Lin ‘322) arranged below the seat surface frame, wherein the bracket is securely connected to the seat surface frame (45, as shown in Figures 6-8 of Lin ‘322).

14. Seating furniture, comprising:
the seating furniture chassis of claim 1 (as provided by the combination of Lin ‘322 and Lin ‘479); and
upholstery fastened to the seating furniture chassis (as described in column 6, lines 38-39 of Lin ‘479).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘322 and Lin ‘479 as applied to claims 1-2 above, and further in view of Muir (US 5669324).
Lin ‘322 and Lin ‘479 provide the details set forth in the rejections of claims 1 and 2 above, including guide elements 55 of Lin ‘322, but lack the specifics of the guide elements being shaped like rollers.  
On the other hand, Muir shows guide elements comprising elements 54 and 56 that move along curved guide members 26 similar to those of Lin ‘322.
It would have been obvious to provide the guide elements of Lin ‘322 to include roller elements like guide elements 54 and 56 of Muir for the guide elements of Lin ‘322 because doing so would provide the benefit of friction reduction, as is well-known with roller elements.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
6. The seating furniture chassis of claim 1, wherein the guide elements are shaped like rollers (in accordance with the statement of obviousness above). 

Claims 1-5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2015/0035322) in view of Massimo (US 7090296).
Lin ‘322 shows and discloses a seating furniture with a chassis that includes a seat surface frame, armrests, a backrest pivotally supported on the armrests, a translation mechanism and a drive mechanism 9 that is below the lateral sides of the seat surface frame, as shown in Figures 6-8, but lacks the specifics of locating the translation mechanism and drive mechanism such that the drive mechanism is connected to the backrest frame by the translation mechanism in order to cause a pivoting movement of the backrest frame about a pivot axis of the backrest to the armrests such that the seat surface frame is moved translationally.
On the other hand, Massimo shows a similar seating furniture with a similar chassis, and further shows a translation mechanism and a drive mechanism 4 and its associated translation mechanism disposed between and interconnecting the seat surface frame and the backrest frame, as shown in Figures 1-3. 
It would have been obvious to change the location of the translation and drive mechanisms to that shown by Massimo instead of that shown by Lin ‘322 because doing so would have provided the advantage of a lower profile arrangement of the drive mechanism.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seating furniture chassis, comprising: 
a seat surface frame (4, Figure 1 of Lin ‘322) having a first lateral edge region; 
first and second armrests (Two instances of element 14, Figure 1 of Lin ‘322) with respective first and second pivot points defining a pivot axis (at 12 and similarly on rear of other instance of armrest 14 of Lin ‘322); 
a backrest frame (2 and 3 of Lin ‘322) connected to the first and second pivot points (via connecting frame portion 3 of Lin ‘322) and pivotable about the pivot axis, and connected to the seat surface frame below the first and second pivot points (at 41 of Lin ‘322) ; 
a translation mechanism (telescopic rod 9, as shown in Figures 6-8 of Lin ‘322); 
a drive mechanism (comprising motor that drives the translation mechanism, as disclosed in paragraph 0039 of Lin ‘322) that is arranged below a first lateral edge region of the seat surface frame, connected to the backrest frame by the translation mechanism, and configured to trigger a translation of the translation mechanism to cause a pivoting movement of the backrest frame about the pivot axis such that the seat surface frame is moved translationally (in accordance with the statement of obviousness set forth above);
guide members (13 of Lin ‘322) that include curved portions (the round cross sectional shape of guide members 13 thus provide curved portions along an entire length of elements 13 of Lin ‘322) and are arranged below the first and second armrests (as shown in Figures 1-5 of Lin ‘322); and 
guide elements (55 of Lin ‘322) that are guided in the curved portions of the guide members and guide the seat surface frame during the translation of the translation mechanism (as shown in Figures 4-5 and 7-8 of Lin ‘322).

(Where claims 2-5, 7-8, 10-12, and 14 are rejected in similar fashion to the rejections above, but with a very similar combination with Massimo instead of Lin ‘479, and where the rejections of claim 9 and 13 are spelled out because of some differences in the elements relied upon for these claims.)

9. The seating furniture chassis of claim 1, wherein the translation mechanism comprises a threaded rod (where the drive and translation mechanisms 4 of Massimo is disclosed in column 2, lines 34-37 as being a linear drive, which broad description includes linear drives that have threaded rods forming the translation mechanism).

With regard to Claim 13
Lin ‘322 and Lin ‘479 provide the details set forth in the rejections of claim 1 above, including the drive and translation element 9 relocated in a position taught by the drive and translation element 34 of Lin ‘479, but lack the specifics of respective drive and translation elements below first and second lateral edge regions of the seat surface frame.  
On the other hand, Massimo shows a side view of a similar seat and backrest frame combination with a drive and translation element 4 interconnecting the seat frame and the backrest frame, which appears to place the drive and translation elements 4 at each lateral side of the frames. 
It would have been obvious to provide two of the drive and translation elements 9 of Lin ‘322 and place them at respective lateral sides the guide elements of Lin ‘322, as apparently taught by Massimo, because doing so would provide the benefit of redundancy, as is a well-known advantage.  Alternatively, it would have been obvious even if it is found that Massimo does not teach respective drive and translation elements at respective lateral side regions because it has been held that a duplication of similarly functioning parts is obvious.  

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
13. The seating furniture chassis of claim 1, further comprising a further drive mechanism arranged below a second lateral edge region of the seat surface frame, which is arranged opposite the first lateral edge region (in accordance with the statement of obviousness above).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin ‘322 and Massimo as applied to claims 1-2 above, and further in view of Muir (US 5669324).
Lin ‘322 and Massimo provide the details set forth in the rejections of claims 1 and 2 above, including guide elements 55 of Lin ‘322, but lack the specifics of the guide elements being shaped like rollers.  
On the other hand, Muir shows guide elements comprising elements 54 and 56 that move along curved guide members 26 similar to those of Lin ‘322.
It would have been obvious to provide the guide elements of Lin ‘322 to include roller elements like guide elements 54 and 56 of Muir for the guide elements of Lin ‘322 because doing so would provide the benefit of friction reduction, as is well-known with roller elements.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
6. The seating furniture chassis of claim 2, wherein the guide elements are shaped like rollers (in accordance with the statement of obviousness above). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636